REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed 10/13/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s) and applicant’s arguments are found persuasive. Thus, the rejection(s) is/are withdrawn.
The following is a statement of reasons for allowance:
The closest prior art of record is Argenta (US PGPUB 20080108171).
Argenta, while disclosing a suction-based dressing assembly comprising a flexible tube defining a tube channel and having a bifurcated portion with at least two bifurcated tube portions, an absorbent porous material and a vacuum assembly coupled to the proximal tube end of the tube channel, fails to disclose or reasonably suggest alone or in combination, an occlusive sheet material disposed on the one of the at least two bifurcated tube portions, at least partially surrounding the absorbent porous material on at least two sides thereof, and having a bottom surface with an adhesive strip disposed thereon; an occlusive sheet material disposed on the another of the at least two bifurcated tube portions, at least partially surrounding the absorbent porous material on at least two sides thereof, and having a bottom surface with an adhesive 
This limitation not disclosed or rendered obvious by Argenta imparts a novel and non-obvious function of the claimed device, namely, providing a negative pressure within a tube spanning a length, applying the adhesive side of the occlusive sheet material to an area of a patient where liquid removal is desired, thereby causing irrigation or other liquid runoff from the patient to be effectively removed for disposal and providing a sufficient peripheral boundary to minimize loss of the ambient fluid during dermal irrigation, as suggested by Applicant in at least ¶0005 and 0013 of the specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781   

       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781